DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 4/6/22 have been fully considered and entered. Claim 1 has been amended, claims 10, 11 and 13 are canceled and new claims 14-23 have been added as requested. Applicant’s amendments are not found patently distinguishable over the cited prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. Additionally, Applicant’s addition of new claims 14-23 necessitated the new grounds of rejection set forth below. 
Response to Arguments
2.	Applicants amended claim 1 to recite a multi-layer noise absorbing trim comprising a combination of an air flow resistive layer of a knit fabric defining a plurality of pores and a thermoplastic resin; wherein the thermoplastic resin material is at least partly penetrated in the knit fabric at least-closing a portion of the pores of the knit fabric, while leaving some pores at least partially open, and wherein the thermoplastic resin material extends only into a portion of the first fibrous layer and only into a portion the second fibrous layer to join or laminate the first and second fibrous layers to the air flow resistive layer. Applicants argue that the cited references either alone or in combination fail to teach the limitations of “wherein the thermoplastic resin material is at least partly penetrated in the knit fabric at least-closing a portion of the pores of the knit fabric, while leaving some pores at least partially open” and further fails to teach the claimed air flow resistance properties set forth in claims 2-5. Applicants assert that the cited references are directed rigid and stiff 3D composite structures that are not suited for porous open construction. These arguments are not found persuasive. 
	With regard to the claimed knit fabric defining a plurality of pores, the Examiner is of the position that the primary reference of Disselbeck et al., US 4,631,221 clearly teach a composite comprising two outer layers and inner knit layer impregnated with a synthetic resin (abstract and title). Said outer layers can be resin reinforced glass fabrics. Applicants are not claiming porous first and second layers. Rather, Applicants broadly claim “first and second” fibrous layers. Applicants are also not claiming a flexible multi-layer trim.  With regard to the claimed knit layer, the Examiner is of the position that a knit fabric inherently would have a plurality of pores. Disselbeck et al., US 4,631,221 teach impregnating the knit fabric with resin. The secondary analogous reference of Ashtiani-Zarandi et al., also teach an energy absorbing panel having a similar structure (title, abstract and figures 3-10). Ashtiani-Zarandi et al., teach a knit fabric (figure 9, illustrates a knit fabric having pores) impregnated with either a thermoset resin (column 3, 55-65) or alternatively a thermoplastic resin such as polyurethane or acrylics (column 4, 5-65).  Ashtiani-Zarandi et al., teach that the energy absorbing characteristics can be controlled and varied by the type and amount of resin, the shape, dimension, population, porosity and/or texture of the projections (column 4, 55-68). With regard to the limitation of “wherein the thermoplastic resin material is at least partly penetrated in the knit fabric at least-closing a portion of the pores of the knit fabric, while leaving some pores at least partially open”, Ashtiani-Zarandi et al., discloses that the amount of resin applied to the knit fabric and the type of resin can be varied to adjust porosity of the shaped knit fabric (column 4, 50-60). Further, Ashtiani-Zarandi et al., illustrates coating the knit fabric with resin and joining the layers together with further heat/pressure (figures 8a, 8b and 9). The Examiner is of the position that depending on the desired porosity, a determined amount of resin can be applied to the fabric, such that “the resin material to least partly penetrates into the knit fabric at least-closing a portion of the pores of the knit fabric, while leaving some pores at least partially open”.  Once the coated knit fabric is added to the additional outer layers, heating and applied pressure will allow the thermoplastic resin material “to extend only into a portion of the first fibrous layer and only into a portion the second fibrous layer to join or laminate the first and second fibrous layers to the air flow resistive layer.” With regard to the claimed airflow resistance, variable thickness and overall density properties of claims 2-5, the Examiner acknowledges that combination of cited prior art does not specifically teach these features. However, since the combination of cited prior art does teach and/or render obvious the claimed structural and chemical features and because Applicants have not further limited the fibrous layers to having a specific structure, the amount of resin applied and/or how the resin is applied to the knit layer, it is expected that the claimed airflow resistance, variable thickness and overall density properties would be exhibited once the multi-layer article of the combination of prior art is provided. Further, absent unexpected results the Examiner is of the position that a person of ordinary skill in the art would recognize that these properties can be varied and optimized depending on desired end use and properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For these reasons, the Examiner maintains that the combination of cited prior art renders the rejected claims 1-9 and 12 obvious. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 12 stand rejected and new claims 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Disselbeck et al., US 4,631,221 in view of Ashtiani-Zarandi et al., US 4,890,877.
	The patent issued to Disselbeck et al., teach a molded composite comprising two outer layers and inner knit layer impregnated with a synthetic resin (abstract and title). Said outer layers are made from glass or carbon fiber fabrics and resin (column 2, 15-25 and 35-45). With regard to the knitted resin coated middle layer, Disselbeck et al., teach using fibers of polyesters, polyamides, aramides, glass or carbon fibers (column 1, 55-68). Said composite is lightweight and is used as floor panels (column 1, 5-35). 
	Disselbeck et al., does not teach the claimed thermoplastic resin. 
	The patent issued to Ashtiani-Zarandi et al., also teach an energy absorbing panel having a similar structure (title, abstract and figures 3-10). Ashtiani-Zarandi et al., teach a knit fabric impregnated with either a thermoset resin (column 3, 55-65) or alternatively a thermoplastic resin such as polyurethane or acrylics (column 4, 5-65). Ashtiani-Zarandi et al., teach coving the panel with a decorative layer, and thus meets the limitation of a “facing” layer (column 2, 40-50). Ashtiani-Zarandi et al., teach a warp knit fabric (figure 9 and column 4, 30-35). With regard to the claimed melt-flow temperature properties, since Ashtiani-Zarandi et al., teach using thermoplastic resins and Applicants have not limited the claims to a specific thermoplastic resin, the Examiner is of the position that the polyurethane or acrylics would exhibit the claimed melt-flow properties. Acrylics have a melt flow of about 230°C.  https://www.sciencedirect.com/topics/chemistry/melt-flow-index   
With regard to claim 18, Ashtiani-Zarandi et al., does not specifically teach the claimed thermoplastic resins, however, absent unexpected results a person of ordinary skill in the art would recognize that a variety of thermoplastic resins can be selected as a function cost, availability and/or ease of application. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007).  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).  Ashtiani-Zarandi et al., teach that the energy absorbing characteristics can be controlled and varied by the type and amount of resin, the shape, dimension, population, porosity and/or texture of the projections (column 4, 55-68). As such, the Examiner is of the position that a person of ordinary skill in the art would recognize that a thermoplastic resin could be used in the composite of Disselbeck et al., as alternative to a thermoset resin as taught by Ashtiani-Zarandi et al. With regard to the claimed noise absorbing properties, the Examiner is of the position that since the combination of cited prior art meets the claimed structure and chemical limitations it is expected that the claimed noise absorbing properties would be exhibited once the composite of modified Disselbeck et al., is provided. 
	With regard to the claimed amount of fibers, types of fibers and/or mixture of fibers used in the fibrous layers, Disselbeck et al., does not specifically teach the fiber to resin ratio. However, absent unexpected results the Examiner is of the position that a person of ordinary skill in the art would recognize that depending on rigidity, flexibility, porosity, strength, etc. the ratio of binder to fiber in the fibrous layer can be varied without undue experimentation. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to the claimed airflow resistance, variable thickness and overall density properties, the combination of cited prior art does not specifically teach these features. Absent unexpected results the Examiner is of the position that a person of ordinary skill in the art would recognize that these properties can be varied and optimized depending on desired end use. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	 
5.	Claims 7-9, 14 and 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Disselbeck et al., US 4,631,221 in view of Ashtiani-Zarandi et al., US 4,890,877 as applied to claims 1 and 16 above and further in view of Vogt et al., US 10,272,595.
	The cited prior art references teach multi-layer composite panels having outer fibrous layers. 
	The cited prior art references fail to teach claimed fibers and amounts. 
	The patent issued to Vogt et al., teach forming non-woven fabrics that can be molded to form composites used in automotive applications to shield noise or provide thermal barriers (column 1, 5-20 and abstract). Vogt et al., teach that the structure of the non-woven fabrics can comprise a mixture of reinforcement fibers to binder fibers in ratios ranging from 50:50 to 90:10 (column 5. 50-60). Vogt et al., teach using bi-component fibers of a sheath core or side-by-side arrangement (column 5, 1-25). Reinforcement fibers include nylon, melt-spun polyester, glass, carbon or rigid-polymers (column 4, 1-65). Said reinforcement fibers can be staple or have high crimp (column 4, 1-10). Vogt et al., does not specifically teach adding foam chips, but does teach using other fibers and additives such as bulking fibers (column 8, 20-40) or expandable microspheres (column 8, 55-65). The Examiner is of the position that given the number of possible alternatives disclosed by Vogt et al., specifically adding the claimed foam chips would be within the skill of person in the art for the purpose of adding bulk or cushion to the multi-layer composite and/or adjust the air-flow or noise attenuating properties. Since each of the cited prior art references are concerned with forming multi-layer composites used in insulation, noise absorbing/attenuating and automotive applications, a person of ordinary skill in the art would recognize that the outer fibrous layers of Disselbeck et al., US 4,631,221 and/or Ashtiani-Zarandi et al., US 4,890,877 can be replaced using the non-woven layers of Vogt et al. Motivation to make such a substitution is found in the desire to form a composite having any number features or combination of features for a specific intended use. 



Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789